Case 2:20-cv-05152-JWH-MAA Document 88
                                    89 Filed 04/19/21 Page 1 of 18
                                                                19 Page ID #:2165
                                                                           #:2184



    1
    2
    3
    4
    5
    6
    7
                             UNITED STATES DISTRICT COURT
    8
                           CENTRAL DISTRICT OF CALIFORNIA
    9
   10
   11    BRENDA DICKSON,                          Case No. 2:20-cv-05152-JFW-MAA
   12
                            Plaintiff(s),         STIPULATED PROTECTIVE
   13                                             ORDER
               v.
   14
   15    CENTURY PARK EAST
         HOMEOWNERS ASSOCIATION,
   16    SWEDELSON & GOTTLIEB,
   17    BRIAN MORENO,
         and DOES 1-10,
   18
                            Defendant(s).
   19
   20
   21   1.    PURPOSES AND LIMITATIONS

   22         Discovery in this action is likely to involve production of confidential,

   23   proprietary, or private information for which special protection from public

   24   disclosure and from use for any purpose other than prosecuting this litigation may

   25   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to

   26   enter the following Stipulated Protective Order. The parties acknowledge that this

   27   Stipulated Protective Order does not confer blanket protections on all disclosures or

   28   responses to discovery and that the protection it affords from public disclosure and
Case 2:20-cv-05152-JWH-MAA Document 88
                                    89 Filed 04/19/21 Page 2 of 18
                                                                19 Page ID #:2166
                                                                           #:2185



    1   use extends only to the limited information or items that are entitled to confidential
    2   treatment under the applicable legal principles. The parties further acknowledge, as
    3   set forth in Section 13.3 below, that this Stipulated Protective Order does not entitle
    4   them to file confidential information under seal; Local Rule 79-5 sets forth the
    5   procedures that must be followed and the standards that will be applied when a
    6   party seeks permission from the Court to file material under seal. Discovery in this
    7   action is likely to involve production of confidential, proprietary, or private
    8   information for which special protection from public disclosure and from use for
    9   any purpose other than prosecuting this litigation may be warranted.
   10
   11   2.    GOOD CAUSE STATEMENT
   12         The court has ordered to the disclosure of confidential business or financial
   13   information, information regarding confidential business practices, or other
   14   confidential research, development, or commercial information (including
   15   information implicating privacy rights of third parties), information otherwise
   16   generally unavailable to the public, or which may be privileged or otherwise
   17   protected from disclosure under state or federal statutes, court rules, case decisions,
   18   or common law.
   19         Accordingly, to expedite the flow of information, to facilitate the prompt
   20   resolution of disputes over confidentiality of discovery materials, to adequately
   21   protect information the parties are entitled to keep confidential, to ensure that the
   22   parties are permitted reasonable necessary uses of such material in preparation for
   23   and in the conduct of trial, to address their handling at the end of the litigation, and
   24   to serve the ends of justice, a protective order for such information is justified in
   25   this matter. It is the intent of the parties that information will not be designated as
   26   confidential for tactical reasons and that nothing be so designated without a good
   27   faith belief that it has been maintained in a confidential, non-public manner, and
   28   there is good cause why it should not be part of the public record of this case.
                                                    2
Case 2:20-cv-05152-JWH-MAA Document 88
                                    89 Filed 04/19/21 Page 3 of 18
                                                                19 Page ID #:2167
                                                                           #:2186



    1
    2   3.    DEFINITIONS
    3         3.1.   Action: Dickson v. Century Park East Homeowners Association, et
    4                al., Case no. 2:20-cv-05152-JFW-MAA
    5         3.2.   Challenging Party: A Party or Nonparty that challenges the
    6                designation of information or items under this Stipulated Protective
    7                Order.
    8         3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of
    9                how it is generated, stored or maintained) or tangible things that
   10                qualify for protection under Federal Rule of Civil Procedure 26(c), and
   11                as specified above in the Good Cause Statement.
   12         3.4.   Counsel: Outside Counsel of Record and In-House Counsel (as well
   13                as their support staff).
   14         3.5.   Designating Party: A Party or Nonparty that designates information or
   15                items that it produces in disclosures or in responses to discovery as
   16                “CONFIDENTIAL.”
   17         3.6.   Disclosure or Discovery Material: All items or information, regardless
   18                of the medium or manner in which it is generated, stored, or
   19                maintained (including, among other things, testimony, transcripts, and
   20                tangible things), that is produced or generated in disclosures or
   21                responses to discovery in this matter.
   22         3.7.   Expert: A person with specialized knowledge or experience in a
   23                matter pertinent to the litigation who has been retained by a Party or its
   24                counsel to serve as an expert witness or as a consultant in this Action.
   25         3.8.   In-House Counsel: Attorneys who are employees of a party to this
   26                Action. In-House Counsel does not include Outside Counsel of
   27                Record or any other outside counsel.
   28         3.9.   Nonparty: Any natural person, partnership, corporation, association,
                                                  3
Case 2:20-cv-05152-JWH-MAA Document 88
                                    89 Filed 04/19/21 Page 4 of 18
                                                                19 Page ID #:2168
                                                                           #:2187



    1                or other legal entity not named as a Party to this action.
    2         3.10. Outside Counsel of Record: Attorneys who are not employees of a
    3                party to this Action but are retained to represent or advise a party to
    4                this Action and have appeared in this Action on behalf of that party or
    5                are affiliated with a law firm which has appeared on behalf of that
    6                party, and includes support staff.
    7         3.11. Party: Any party to this Action, including all of its officers, directors,
    8                employees, consultants, retained experts, In-House Counsel, and
    9                Outside Counsel of Record (and their support staffs).
   10         3.12. Producing Party: A Party or Nonparty that produces Disclosure or
   11                Discovery Material in this Action.
   12         3.13. Professional Vendors: Persons or entities that provide litigation
   13                support services (e.g., photocopying, videotaping, translating,
   14                preparing exhibits or demonstrations, and organizing, storing, or
   15                retrieving data in any form or medium) and their employees and
   16                subcontractors.
   17         3.14. Protected Material: Any Disclosure or Discovery Material that is
   18                designated as “CONFIDENTIAL.”
   19         3.15. Receiving Party: A Party that receives Disclosure or Discovery
   20                Material from a Producing Party.
   21   4.    SCOPE
   22         The protections conferred by this Stipulated Protective Order cover not only
   23   Protected Material, but also (1) any information copied or extracted from Protected
   24   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
   25   and (3) any testimony, conversations, or presentations by Parties or their Counsel
   26   that might reveal Protected Material.
   27         Any use of Protected Material at trial shall be governed by the orders of the
   28   trial judge. This Stipulated Protective Order does not govern the use of Protected
                                                   4
Case 2:20-cv-05152-JWH-MAA Document 88
                                    89 Filed 04/19/21 Page 5 of 18
                                                                19 Page ID #:2169
                                                                           #:2188



    1   Material at trial.
    2
    3   5.     DURATION
    4          Even after final disposition of this litigation, the confidentiality obligations
    5   imposed by this Stipulated Protective Order shall remain in effect until a
    6   Designating Party agrees otherwise in writing or a court order otherwise directs.
    7   Final disposition shall be deemed to be the later of (1) dismissal of all claims and
    8   defenses in this Action, with or without prejudice; and (2) final judgment herein
    9   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
   10   reviews of this Action, including the time limits for filing any motions or
   11   applications for extension of time pursuant to applicable law.
   12
   13   6.     DESIGNATING PROTECTED MATERIAL
   14          6.1.   Exercise of Restraint and Care in Designating Material for Protection.
   15                        Each Party or Nonparty that designates information or items for
   16                 protection under this Stipulated Protective Order must take care to
   17                 limit any such designation to specific material that qualifies under the
   18                 appropriate standards. The Designating Party must designate for
   19                 protection only those parts of material, documents, items, or oral or
   20                 written communications that qualify so that other portions of the
   21                 material, documents, items, or communications for which protection is
   22                 not warranted are not swept unjustifiably within the ambit of this
   23                 Stipulated Protective Order.
   24                        Mass, indiscriminate, or routinized designations are prohibited.
   25                 Designations that are shown to be clearly unjustified or that have been
   26                 made for an improper purpose (e.g., to unnecessarily encumber the
   27                 case development process or to impose unnecessary expenses and
   28                 burdens on other parties) may expose the Designating Party to
                                                     5
Case 2:20-cv-05152-JWH-MAA Document 88
                                    89 Filed 04/19/21 Page 6 of 18
                                                                19 Page ID #:2170
                                                                           #:2189



    1                sanctions.
    2         6.2.   Manner and Timing of Designations.
    3                      Except as otherwise provided in this Stipulated Protective Order
    4                (see, e.g., Section 6.2(a)), or as otherwise stipulated or ordered,
    5                Disclosure or Discovery Material that qualifies for protection under
    6                this Stipulated Protective Order must be clearly so designated before
    7                the material is disclosed or produced.
    8                      Designation in conformity with this Stipulated Protective Order
    9                requires the following:
   10                (a)   For information in documentary form (e.g., paper or electronic
   11                      documents, but excluding transcripts of depositions or other
   12                      pretrial or trial proceedings), that the Producing Party affix at a
   13                      minimum, the legend “CONFIDENTIAL” to each page that
   14                      contains protected material. If only a portion or portions of the
   15                      material on a page qualifies for protection, the Producing Party
   16                      also must clearly identify the protected portion(s) (e.g., by
   17                      making appropriate markings in the margins).
   18                             A Party or Nonparty that makes original documents
   19                      available for inspection need not designate them for protection
   20                      until after the inspecting Party has indicated which documents it
   21                      would like copied and produced. During the inspection and
   22                      before the designation, all of the material made available for
   23                      inspection shall be deemed “CONFIDENTIAL.” After the
   24                      inspecting Party has identified the documents it wants copied
   25                      and produced, the Producing Party must determine which
   26                      documents, or portions thereof, qualify for protection under this
   27                      Stipulated Protective Order. Then, before producing the
   28                      specified documents, the Producing Party must affix the legend
                                                   6
Case 2:20-cv-05152-JWH-MAA Document 88
                                    89 Filed 04/19/21 Page 7 of 18
                                                                19 Page ID #:2171
                                                                           #:2190



    1                      “CONFIDENTIAL” to each page that contains Protected
    2                      Material. If only a portion or portions of the material on a page
    3                      qualifies for protection, the Producing Party also must clearly
    4                      identify the protected portion(s) (e.g., by making appropriate
    5                      markings in the margins).
    6                (b)   For testimony given in depositions, that the Designating Party
    7                      identify the Disclosure or Discovery Material on the record,
    8                      before the close of the deposition, all protected testimony.
    9                (c)   For information produced in nondocumentary form, and for any
   10                      other tangible items, that the Producing Party affix in a
   11                      prominent place on the exterior of the container or containers in
   12                      which the information is stored the legend “CONFIDENTIAL.”
   13                      If only a portion or portions of the information warrants
   14                      protection, the Producing Party, to the extent practicable, shall
   15                      identify the protected portion(s).
   16         6.3.   Inadvertent Failure to Designate.
   17                      If timely corrected, an inadvertent failure to designate qualified
   18                information or items does not, standing alone, waive the Designating
   19                Party’s right to secure protection under this Stipulated Protective Order
   20                for such material. Upon timely correction of a designation, the
   21                Receiving Party must make reasonable efforts to assure that the
   22                material is treated in accordance with the provisions of this Stipulated
   23                Protective Order.
   24
   25   7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   26         7.1.   Timing of Challenges.
   27                      Any Party or Nonparty may challenge a designation of
   28                confidentiality at any time that is consistent with the Court’s
                                                  7
Case 2:20-cv-05152-JWH-MAA Document 88
                                    89 Filed 04/19/21 Page 8 of 18
                                                                19 Page ID #:2172
                                                                           #:2191



    1                Scheduling Order.
    2         7.2.   Meet and Confer.
    3                      The Challenging Party shall initiate the dispute resolution
    4                process, which shall comply with Local Rule 37.1 et seq., and with
    5                Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
    6                Conference for Discovery Disputes”).1
    7         7.3.   Burden of Persuasion.
    8                      The burden of persuasion in any such challenge proceeding shall
    9                be on the Designating Party. Frivolous challenges, and those made for
   10                an improper purpose (e.g., to harass or impose unnecessary expenses
   11                and burdens on other parties) may expose the Challenging Party to
   12                sanctions. Unless the Designating Party has waived or withdrawn the
   13                confidentiality designation, all parties shall continue to afford the
   14                material in question the level of protection to which it is entitled under
   15                the Producing Party’s designation until the Court rules on the
   16                challenge.
   17
   18   8.    ACCESS TO AND USE OF PROTECTED MATERIALS
   19         8.1.   Basic Principles.
   20                      A Receiving Party may use Protected Material that is disclosed
   21                or produced by another Party or by a Nonparty in connection with this
   22                Action only for prosecuting, defending, or attempting to settle this
   23                Action. Such Protected Material may be disclosed only to the
   24                categories of persons and under the conditions described in this
   25                Stipulated Protective Order. When the Action reaches a final
   26
   27   1
         Judge Audero’s Procedures are available at
   28   https://www.cacd.uscourts.gov/honorable-maria-audero.
                                                   8
Case 2:20-cv-05152-JWH-MAA Document 88
                                    89 Filed 04/19/21 Page 9 of 18
                                                                19 Page ID #:2173
                                                                           #:2192



    1                disposition, a Receiving Party must comply with the provisions of
    2                Section 14 below.
    3                      Protected Material must be stored and maintained by a
    4                Receiving Party at a location and in a secure manner that ensures that
    5                access is limited to the persons authorized under this Stipulated
    6                Protective Order.
    7         8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
    8                      Unless otherwise ordered by the Court or permitted in writing
    9                by the Designating Party, a Receiving Party may disclose any
   10                information or item designated “CONFIDENTIAL” only to:
   11                (a)   The Receiving Party’s Outside Counsel of Record, as well as
   12                      employees of said Outside Counsel of Record to whom it is
   13                      reasonably necessary to disclose the information for this Action;
   14                (b)   The officers, directors, and employees (including In-House
   15                      Counsel) of the Receiving Party to whom disclosure is
   16                      reasonably necessary for this Action;
   17                (c)   Experts of the Receiving Party to whom disclosure is reasonably
   18                      necessary for this Action and who have signed the
   19                      “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   20                (d)   The Court and its personnel;
   21                (e)   Court reporters and their staff;
   22                (f)   Professional jury or trial consultants, mock jurors, and
   23                      Professional Vendors to whom disclosure is reasonably
   24                      necessary or this Action and who have signed the
   25                      “Acknowledgment and Agreement to be Bound” (Exhibit A);
   26                (g)   The author or recipient of a document containing the
   27                      information or a custodian or other person who otherwise
   28                      possessed or knew the information;
                                                  9
Case 2:20-cv-05152-JWH-MAA Document 88
                                    89 Filed 04/19/21 Page 10 of 18
                                                                 19 Page ID #:2174
                                                                            #:2193



     1               (h)    During their depositions, witnesses, and attorneys for witnesses,
     2                      in the Action to whom disclosure is reasonably necessary
     3                      provided: (i) the deposing party requests that the witness sign
     4                      the “Acknowledgment and Agreement to Be Bound” (Exhibit
     5                      A); and (ii) the witness will not be permitted to keep any
     6                      confidential information unless they sign the “Acknowledgment
     7                      and Agreement to Be Bound,” unless otherwise agreed by the
     8                      Designating Party or ordered by the Court. Pages of transcribed
     9                      deposition testimony or exhibits to depositions that reveal
   10                       Protected Material may be separately bound by the court
   11                       reporter and may not be disclosed to anyone except as permitted
   12                       under this Stipulated Protective Order; and
   13                (i)    Any mediator or settlement officer, and their supporting
   14                       personnel, mutually agreed upon by any of the parties engaged
   15                       in settlement discussions.
   16
   17    9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
   18          PRODUCED IN OTHER LITIGATION
   19          If a Party is served with a subpoena or a court order issued in other litigation
   20    that compels disclosure of any information or items designated in this Action as
   21    “CONFIDENTIAL,” that Party must:
   22          (a)   Promptly notify in writing the Designating Party. Such notification
   23                shall include a copy of the subpoena or court order;
   24          (b)   Promptly notify in writing the party who caused the subpoena or order
   25                to issue in the other litigation that some or all of the material covered
   26                by the subpoena or order is subject to this Stipulated Protective Order.
   27                Such notification shall include a copy of this Stipulated Protective
   28                Order; and
                                                  10
Case 2:20-cv-05152-JWH-MAA Document 88
                                    89 Filed 04/19/21 Page 11 of 18
                                                                 19 Page ID #:2175
                                                                            #:2194



     1         (c)    Cooperate with respect to all reasonable procedures sought to be
     2                pursued by the Designating Party whose Protected Material may be
     3                affected.
     4         If the Designating Party timely seeks a protective order, the Party served with
     5   the subpoena or court order shall not produce any information designated in this
     6   action as “CONFIDENTIAL” before a determination by the Court from which the
     7   subpoena or order issued, unless the Party has obtained the Designating Party’s
     8   permission. The Designating Party shall bear the burden and expense of seeking
     9   protection in that court of its confidential material and nothing in these provisions
   10    should be construed as authorizing or encouraging a Receiving Party in this Action
   11    to disobey a lawful directive from another court.
   12
   13    10.   A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
   14          PRODUCED IN THIS LITIGATION
   15          10.1. Application.
   16                          The terms of this Stipulated Protective Order are applicable to
   17                 information produced by a Nonparty in this Action and designated as
   18                 “CONFIDENTIAL.” Such information produced by Nonparties in
   19                 connection with this litigation is protected by the remedies and relief
   20                 provided by this Stipulated Protective Order. Nothing in these
   21                 provisions should be construed as prohibiting a Nonparty from seeking
   22                 additional protections.
   23          10.2. Notification.
   24                          In the event that a Party is required, by a valid discovery
   25                 request, to produce a Nonparty’s confidential information in its
   26                 possession, and the Party is subject to an agreement with the Nonparty
   27                 not to produce the Nonparty’s confidential information, then the Party
   28                 shall:
                                                     11
Case 2:20-cv-05152-JWH-MAA Document 88
                                    89 Filed 04/19/21 Page 12 of 18
                                                                 19 Page ID #:2176
                                                                            #:2195



     1                (a)   Promptly notify in writing the Requesting Party and the
     2                      Nonparty that some or all of the information requested is subject
     3                      to a confidentiality agreement with a Nonparty;
     4                (b)   Promptly provide the Nonparty with a copy of the Stipulated
     5                      Protective Order in this Action, the relevant discovery
     6                      request(s), and a reasonably specific description of the
     7                      information requested; and
     8                (c)   Make the information requested available for inspection by the
     9                      Nonparty, if requested.
   10          10.3. Conditions of Production.
   11                       If the Nonparty fails to seek a protective order from this Court
   12                 within fourteen (14) days after receiving the notice and accompanying
   13                 information, the Receiving Party may produce the Nonparty’s
   14                 confidential information responsive to the discovery request. If the
   15                 Nonparty timely seeks a protective order, the Receiving Party shall not
   16                 produce any information in its possession or control that is subject to
   17                 the confidentiality agreement with the Nonparty before a
   18                 determination by the Court. Absent a court order to the contrary, the
   19                 Nonparty shall bear the burden and expense of seeking protection in
   20                 this Court of its Protected Material.
   21
   22    11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   23          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   24    Protected Material to any person or in any circumstance not authorized under this
   25    Stipulated Protective Order, the Receiving Party immediately must (1) notify in
   26    writing the Designating Party of the unauthorized disclosures, (2) use its best
   27    efforts to retrieve all unauthorized copies of the Protected Material, (3) inform the
   28    person or persons to whom unauthorized disclosures were made of all the terms of
                                                   12
Case 2:20-cv-05152-JWH-MAA Document 88
                                    89 Filed 04/19/21 Page 13 of 18
                                                                 19 Page ID #:2177
                                                                            #:2196



     1   this Stipulated Protective Order, and (4) request such person or persons to execute
     2   the “Acknowledgment and Agreement to be Bound” (Exhibit A).
     3
     4   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
     5         PROTECTED MATERIAL
     6         When a Producing Party gives notice to Receiving Parties that certain
     7   inadvertently produced material is subject to a claim of privilege or other
     8   protection, the obligations of the Receiving Parties are those set forth in Federal
     9   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   10    whatever procedure may be established in an e-discovery order that provides for
   11    production without prior privilege review. Pursuant to Federal Rule of Evidence
   12    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
   13    of a communication or information covered by the attorney-client privilege or work
   14    product protection, the parties may incorporate their agreement in the Stipulated
   15    Protective Order submitted to the Court.
   16
   17    13.   MISCELLANEOUS
   18          13.1. Right to Further Relief.
   19                        Nothing in this Stipulated Protective Order abridges the right of
   20                 any person to seek its modification by the Court in the future.
   21          13.2. Right to Assert Other Objections.
   22                        By stipulating to the entry of this Stipulated Protective Order, no
   23                 Party waives any right it otherwise would have to object to disclosing
   24                 or producing any information or item on any ground not addressed in
   25                 this Stipulated Protective Order. Similarly, no Party waives any right
   26                 to object on any ground to use in evidence of any of the material
   27                 covered by this Stipulated Protective Order.
   28          13.3. Filing Protected Material.
                                                    13
Case 2:20-cv-05152-JWH-MAA Document 88
                                    89 Filed 04/19/21 Page 14 of 18
                                                                 19 Page ID #:2178
                                                                            #:2197



     1                       A Party that seeks to file under seal any Protected Material must
     2                comply with Local Rule 79-5. Protected Material may only be filed
     3                under seal pursuant to a court order authorizing the sealing of the
     4                specific Protected Material at issue. If a Party's request to file
     5                Protected Material under seal is denied by the Court, then the
     6                Receiving Party may file the information in the public record unless
     7                otherwise instructed by the Court.
     8
     9   14.   FINAL DISPOSITION
   10          After the final disposition of this Action, within sixty (60) days of a written
   11    request by the Designating Party, each Receiving Party must return all Protected
   12    Material to the Producing Party or destroy such material. As used in this
   13    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   14    summaries, and any other format reproducing or capturing any of the Protected
   15    Material. Whether the Protected Material is returned or destroyed, the Receiving
   16    Party must submit a written certification to the Producing Party (and, if not the
   17    same person or entity, to the Designating Party) by the 60-day deadline that
   18    (1) identifies (by category, where appropriate) all the Protected Material that was
   19    returned or destroyed and (2) affirms that the Receiving Party has not retained any
   20    copies, abstracts, compilations, summaries or any other format reproducing or
   21    capturing any of the Protected Material. Notwithstanding this provision, Counsel is
   22    entitled to retain an archival copy of all pleadings; motion papers; trial, deposition,
   23    and hearing transcripts; legal memoranda; correspondence; deposition and trial
   24    exhibits; expert reports; attorney work product; and consultant and expert work
   25    product, even if such materials contain Protected Material. Any such archival
   26    copies that contain or constitute Protected Material remain subject to this Stipulated
   27    Protective Order as set forth in Section 5.
   28    15.   VIOLATION
                                                   14
Case 2:20-cv-05152-JWH-MAA Document 88
                                    89 Filed 04/19/21 Page 15 of 18
                                                                 19 Page ID #:2179
                                                                            #:2198



     1         Any violation of this Stipulated Order may be punished by any and all
     2   appropriate measures including, without limitation, contempt proceedings and/or
     3   monetary sanctions.
     4
     5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

     6
                   $SULO
     7   Dated:
                                                     Attorney(s) for Plaintiff(s)
     8
     9
         Dated:
   10                                                Attorney(s) for Defendant(s)
   11
   12    Dated:
   13                                                Attorney(s) for Defendant(s)
   14
   15
         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   16
   17
         Dated:
   18                                                Maria A. Audero
   19                                                United States Magistrate Judge
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                15
Case 2:20-cv-05152-JWH-MAA Document 88
                                    89 Filed 04/19/21 Page 16 of 18
                                                                 19 Page ID #:2180
                                                                            #:2199



     1         Any violation of this Stipulated Order may be punished by any and all
     2   appropriate measures including, without limitation, contempt proceedings and/or
     3   monetary sanctions.
     4
     5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

     6
     7   Dated:
                                                     Attorney(s) for Plaintiff(s)
     8
     9
         Dated: $SULO
   10                                                Attorney(s)
                                                     Attorney(
                                                             (s) ffor
                                                                   or Defendant(s)
   11
   12    Dated:
   13                                                Attorney(s) for Defendant(s)
   14
   15
         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   16
   17
         Dated:
   18                                                Maria A. Audero
   19                                                United States Magistrate Judge
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                15
Case 2:20-cv-05152-JWH-MAA Document 88
                                    89 Filed 04/19/21 Page 17 of 18
                                                                 19 Page ID #:2181
                                                                            #:2200



     1         Any violation of this Stipulated Order may be punished by any and all
     2   appropriate measures including, without limitation, contempt proceedings and/or
     3   monetary sanctions.
     4
     5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

     6
     7   Dated:
                                                     Attorney(s) for Plaintiff(s)
     8
                                                     MURCHISON & CUMMING, LLP
     9
         Dated:   April 19, 2021
   10                                                Attorney(s) for Defendant(s)
                                                     SWEDELSONGOTTLIEB and BRIAN MORENO
   11
   12    Dated:
   13                                                Attorney(s) for Defendant(s)
   14
   15
         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   16
   17
         Dated:
   18                                                Maria A. Audero
   19                                                United States Magistrate Judge
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                15
Case 2:20-cv-05152-JWH-MAA
Case 2:20-cv-05152-JWH-MAA Document
                           Document 89
                                    88-1Filed
                                           Filed 04/19/21Page
                                               04/19/21    Page
                                                              181ofof19
                                                                      1 Page
                                                                        Page ID
                                                                             ID #:2183
                                                                                #:2201



     1                                              MURCHISON & CUMMING, LLP

     2
     3   Dated: April 19, 2021
                                                    Nancy N. Potter
     4                                              Attorney(s) for Defendants,
     5                                              SWEDELSONGOTTLIEB and
                                                    BRIAN MORENO
     6
     7
     8   Dated:
     9                                              Attorney(s) for Defendant(s)
    10
    11
         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                         RDER
                                            RED.
    12
    13
         Dated:    
    14                                              Maria
                                                     ariaa A.
                                                           A. Audero
                                                              Audero
    15                                               nitedd States
                                                    United  States Magistrate Judge
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                               15
Case 2:20-cv-05152-JWH-MAA Document 88
                                    89 Filed 04/19/21 Page 18
                                                           19 of 18
                                                                 19 Page ID #:2182
                                                                            #:2202



     1                                           EXHIBIT A
     2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3           I,                                  [full name], of
     4                           [address], declare under penalty of perjury that I have read in its
     5   entirety and understand the Stipulated Protective Order that was issued by the
     6   United States District Court for the Central District of California on
     7   [date] in the case of
     8   [case name and number]. I agree to comply with and to be bound by all the terms
     9   of this Stipulated Protective Order, and I understand and acknowledge that failure
   10    to so comply could expose me to sanctions and punishment in the nature of
   11    contempt. I solemnly promise that I will not disclose in any manner any
   12    information or item that is subject to this Stipulated Protective Order to any person
   13    or entity except in strict compliance with the provisions of this Stipulated Protective
   14    Order.
   15            I further agree to submit to the jurisdiction of the United States District Court
   16    for the Central District of California for the purpose of enforcing the terms of this
   17    Stipulated Protective Order, even if such enforcement proceedings occur after
   18    termination of this action. I hereby appoint                                 [full name]
   19    of                                                       [address and telephone number]
   20    as my California agent for service of process in connection with this action or any
   21    proceedings related to enforcement of this Stipulated Protective Order.
   22
   23    Signature:
   24    Printed Name:
   25    Date:
   26    City and State Where Sworn and Signed:
   27
   28
                                                      16
